Citation Nr: 1205816	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO. 05-06 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to February 14, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from July 1968 to May 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In August 2006, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge. In July 2004, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing). Transcripts of both hearings are associated with the claims folder.

This case was first before the Board in February 2007, when the Board remanded the TDIU issue for further development. 

After completion of this development, this case was again before the Board in August 2009, when the Board denied the issue of entitlement to a TDIU prior to February 14, 2008. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). The Veteran did not contest the portion of the Board's decision that dismissed entitlement to a TDIU after February 14, 2008, since the Veteran had already been awarded a 100 percent rating for bilateral hearing loss after February 14, 2008. 

In a February 2010 Order, the Court partially vacated the Board's decision as to the TDIU denial prior to February 14, 2008, and remanded the appeal with instructions. 
This case was again before the Board in August 2010, when the Board remanded the TDIU issue for further development. The case has now returned to the Board and is ready for further consideration.


FINDINGS OF FACT

1. Prior to February 14, 2008, the Veteran has the following service-connected disabilities:  bilateral hearing loss, rated as 70 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; and sexual dysfunction, rated as 0 percent disabling. Prior to February 14, 2008, the combined service-connected disability rating is 80 percent, meeting the schedular percentage criteria for TDIU (under the combined rating table). 

2. Prior to February 14, 2008, there is an approximate balance of favorable and unfavorable evidence as to whether the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW 

Resolving all reasonable doubt in the Veteran's favor, prior to February 14, 2008, the criteria for entitlement to TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

With regard to entitlement to a TDIU, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). However, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the TDIU appeal. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


The Merits of the Claim - TDIU

The Veteran submitted a claim of service connection for multiple disabilities on December 26, 2002. In that claim and in later submissions, he contends that he is unable to secure or follow substantially gainful employment due to his service-connected disabilities - i.e., bilateral hearing loss, type II diabetes mellitus, and sexual dysfunction. He last worked in March 2003 as an industrial electrician for Sanderson Plumbing Products. He had been working for that company since 1984. He says his service-connected diabetes mellitus caused fatigue, fluctuating sugar levels, episodes of hypoglycemic episodes when climbing silos, and the need for insulin and dietary management while on the job. He also maintains that his hearing loss prevented him from working, as his job often required communication by radios with other technical personnel. Although hearing aids were of help, he asserts he had great difficulty wearing them on the job due to the constant loud noise coming from machinery that would cause a high pitched squeal in his hearing aids. While he acknowledges the severity of various nonservice-connected disabilities to include arthritis to multiple joints, hypertension, carpal tunnel sydrome, and hepatitis C, he asserts his service-connected disabiities, standing alone, have precluded gainful employment since 2003. He is currently 61 years of age. He is a high school graduate by way of a GED. He also attended vocational electrician school. See September 2003 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability); February 2004 Veteran's statement; August 2006 videoconference testimony at pages 11-12; July 2004 DRO testimony at pages 3-5, 17-19. 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1). Total disability may or may not be permanent. Id. Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Prior to February 14, 2008, the Veteran has the following service-connected disabilities:  bilateral hearing loss, rated as 70 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; and sexual dysfunction, rated as 0 percent disabling. The combined service-connected disability rating is 80 percent, meeting the schedular percentage criteria for TDIU (under the combined rating table). 38 C.F.R. §§ 4.16(a), 4.25. Therefore, the schedular percentage criteria for TDIU are met. 38 C.F.R. § 4.16(a). 

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Id.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence. Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value. The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

VA and private treatment records dated from 2002 to 2008 document treatment for several significant nonservice-connected disorders including knee, back, neck, and shoulder disorders, hepatitis B and C, depression, carpal tunnel syndrome, and hypertension. In short, these records attest to the severity of the Veteran's nonservice-connected disorders in relation to his inability to secure employment. In a September 2003 statement, the Veteran mentioned that he missed 10 months of work due to nonservice-connected carpal tunnel and neck problems. In a March 2005 private treatment report, Dr. Jesse Williams, MD., indicated that the Veteran was "totally disabled" due to nonservice-connected spinal stenosis with radicular leg pain and liver insufficiency. A May 2003 VA primary care note stated that it is difficult for the Veteran to perform his job due to severe arthritis of the low back, neck, and knees. A March 2005 Social Security Administration (SSA) consult documented numerous functional limitations at work with sitting, standing, walking, bending, lifting, and carrying due to arthritis in his knees and back. 

A February 2008 VA examiner assessed that the Veteran's service-connected diabetes mellitus and sexual dysfunction does not cause functional impairment so as to preclude employment at that time. A subsequent November 2010 VA examiner also concluded that as to the impact of the Veteran's service-connected diabetes mellitus, since the Veteran stopped working, his diabetes was under better control. The examiner added that he was not convinced the Veteran was unemployable from not having free access to insulin or an appropriate diet while on the job. An October 2003 VA Form 21-4192 (Request for Employment Information in Connection With Claim for Disability Benefits), as completed by the Veteran's former employer, Sanderson Plumbing Products, states that he worked 40 hours per week as a maintenance mechanic from November 1984 to March 2003. No concessions were made to him on account of age or disability prior to his retirement. Rather, the reasons given for the end of his employment was that he exhausted his leave to take care of his sick daughter. 
  
In a May 2003 opinion, a VA treating physician opined that the Veteran was no longer able to seek gainful employment, in part due to his service-connected diabetes mellitus. A September 2003 private medical evaluation suggested that the limiting factor for his employment as an electrician is his inability to control his diabetes while on the job. A VA social and industrial survey was conducted in February 2008. The VA social worker who interviewed and investigated the Veteran's occupational and educational history opined that his industrial impairment was "severe." The Veteran's service-connected impaired hearing put him in danger while on the job, while his nonservice-connected joint arthritis also prevented him from working as an electrician. Finally, a February 2008 VA audiology examiner assessed that the degree of service-connected hearing loss the Veteran has would make any employment situation "extremely difficult." The Board finds this evidence is entitled to significant probative value in support of a TDIU award. In short, there is clear, credible, and probative medical and lay evidence in support of a TDIU. 

As to the evidence in support of an award of a TDIU, the SSA ultimately determined in a May 2005 decision that the Veteran was disabled due to his service-connected diabetes mellitus, as well as his nonservice-connected low back, knee, and hepatitis C disabilities since February 2003. In part, his service-connected diabetes mellitus was described as causing fatigue, fluctuating blood sugar levels, and limiting the Veteran's ability to lift, carry, walk, sit, or stand. His diabetes was assessed at that time as "severe." It was noted that due to his limited education and narrowly skilled background in one area he had not acquired skills that transfer to jobs within his residual functional capacity. Both physical and sedentary work was compromised according to the SSA. 

While the decision by the SSA on a claim before that agency is not controlling with respect to VA's determination on a claim, the SSA's determination regarding the Veteran's lack of unemployability and the reasons for that determination are pertinent for VA purposes. Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992). In this case, the SSA's disability determination provides some evidence in support of the Veteran's TDIU claim, since the SSA determined his primary disability was his service-connected diabetes mellitus.  

In a June 2004 VA physical therapy treatment record, the Veteran reported that he was "pastoring" at his church. In a September 2010 statement, the Veteran clarified that he volunteered as a youth pastor from 2003 to 2008, and that no pay was received. It is important to emphasize that the ability to work sporadically or obtain marginal employment is not substantially gainful employment. 38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment. 38 C.F.R. § 4.16(a). The Veteran's work as a pastor appears to have marginal employment, at best. 

From the record it appears that the Veteran is able to perform many aspects of daily living. See e.g., November 2010 VA examination. However, the law provides that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case. See 38 C.F.R. § 4.10. Moreover, a Veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a). Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

The severity of several of the Veteran's nonservice-connected disorders, especially his orthopedic disorders, and the Veteran's advancing age (61) are factors that likely also affect his ability to work. As noted, advancing age and nonservice-connected disorders may not be considered for purposes of TDIU. 38 C.F.R. § 4.19. However, in the present case, there is an approximate balance of the positive and negative evidence for the TDIU issue. With resolution of the doubt in his favor, the Veteran's service-connected disorders, in particular the severity and resulting dangers of his bilateral hearing loss, prevent him from securing employment prior to February 14, 2008. 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

ORDER

A TDIU is granted prior to February 14, 2008, subject to the laws and regulations governing the payment of VA compensation. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


